On Petition for Rehearing.

Mr. Justice Moore:
Counsel for plaintiff in error have filed a petition for rehearing in which it is asserted that the Motion for Amendment of Judgment which was filed by them was treated by the trial court as a motion for a new trial and should be so treated by this court on writ of error. In said petition counsel make the following request:
“To prevent injustice by liberal rather than a harsh interpretation of the Rules of Civil Procedure we submit that this Court reconsider its order of April 8, 1963, and decide this case on its merits.”
We have read the full record before us; have considered the briefs of counsel; and have concluded that the determination of the trial court upon the merits would be affirmed if an opinion were to be written thereon. No injustice is visited upon plaintiffs in error by disposition of the case on the ground set forth in the opinion. On the merits of the case the result would be the same.
The petition for rehearing is denied.